DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5-7, 9-13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radford (USPUB 20180251199).
Regarding claim 2 Radford discloses a manipulator (arm 51a, 51b; sec 0076) for a remotely operated underwater (subsea vehicle 100; sec 0077; figs. 1, 22) vehicle (ROV) comprising: 
an electric actuator (linear actuators such as DC linear of hydraulic actuators; sec 0077) for each axis of motion of the manipulator (arm 51a, 51b; sec 0076); and 
an end effector (working mechanisms 56a, 56b )comprising a rotational joint ( the subsea robot 100, as disclosed herein, may include additional arm segments, including arm joints and rotation interfaces…………, the plurality of working mechanisms 56a, 56b may employ one or more rotational actuators; sec 0077, fig. 3) and a tool motor for controlling a tool affixed to the end effector (working mechanisms 56a, 56b).
Regarding claim 5 Radford discloses the manipulator of claim 3, wherein each electric actuator and the tool actuator includes a position sensor for determining the current position of the electric actuator (sec 0073,  0075-0077).  
Regarding claim 6 Radford discloses the manipulator of claim 2, wherein the tool actuator is a rotary electric actuator that actuates using an electric motor that rotationally drives an input of the tool (sec 0077).  
Regarding claim 7 Radford discloses the manipulator of claim 6, wherein the tool comprises a rotational input that causes jaws (fingers of 56a; sec 0075, 0077) to open or close.  
Regarding claim 9 Radford discloses the manipulator of claim 2, wherein the tool is selected from one of the following: a two finger gripper (fingers of 56a; sec 0075, 0077), a four finger gripper (fingers of 56a; sec 0075, 0077), parallel jaws, class 1-4 torque tool, hub cleaner, parrot cutter, hard line cutter, and soft line cutter.  
Regarding claim 10 Radford discloses the manipulator of claim 2, wherein the manipulator comprises at least six electric actuators (extra joints, wherein each joint has an actuator; sec 0077).  
Regarding claim 11 Radford discloses the manipulator of claim 2, further comprising: 
at least one camera mounted to the end effector (sec 0072, 0073).  
Regarding claim 12 Radford discloses the manipulator of claim 2, wherein the manipulator is controlled using coordinated joint control (sec 0075-0077).  
Regarding claim 13 Radford discloses the manipulator of claim 12, wherein in coordinated joint control includes Cartesian control (moves in XYZ), or force and impedance (motors use force control) control of the manipulator (sec 0075-0077).  
Regarding claim 15 Radford discloses the manipulator of claim 12, further comprising: 
a spatial sensing system that operates in conjunction with the coordinated joint control to autonomously control the manipulator (sec 0073, 0075-0077).  
Regarding claim 16 Radford discloses the manipulator of claim 2, wherein strain measurements (depth, etc) are used to sense and control a force of the actuator (sec 0073, 0075-0077).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Radford (USPUB 20180251199) in view of Kirkwood (USPUB 20020049012).
Regarding claim 1 Radford discloses a manipulator (arm 51a, 51b; sec 0076) for a remotely operated underwater (subsea vehicle 100; sec 0077; figs. 1, 22) vehicle (ROV) comprising: 
at least one linear hydraulic electric actuator (linear actuators such as DC linear of hydraulic actuators; sec 0077) to control a motion of the manipulator (arm 51a, 51b; sec 0076, 0077) in a subsea environment 100.
Radford did not particularly recite the term, “oil filled” but mentions, -- hydraulic --.  It is well known in the art hydraulic actuators include oil-filled actuators, as such it would be obvious to one having ordinary skill in the art.
Kirkwood teaches of at least one linear oil-filled electric actuator (sec 0057)  to control a motion of the manipulator in a subsea environment (abstract; fig. 14).
Therefore, it would have been obvious to one having ordinary skill in the art to modify Radford as taught by Kirkwood for the purpose of providing an oil-filled actuator, for the purpose providing an actuator with compensated pressure case to improve efficiency in operation in underwater environments.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Radford (USPUB 20180251199) and Kirkwood (USPUB 20020049012) and further in view of Jackowski (US PUB 20180172080).
Regarding claim 3 Radford discloses the manipulator of claim 2, wherein at least one of the 
electric actuators are hydraulic linear actuator (linear actuators such as DC linear of hydraulic actuators; sec 0077) that actuates using an electric motor (the plurality of working mechanisms 56a, 56b may employ one or more rotational actuators, including but not limited to, alternating current (AC) or direct current (DC) motors, servo motors, industrial servo motors, and/or stepper motors;  sec 0077) that rotationally drives a nut of a roller screw.  
Kirkwood teaches of at least one linear oil-filled electric actuator (sec 0057)  to control a motion of the manipulator in a subsea environment (abstract; fig. 14).
Therefore, it would have been obvious to one having ordinary skill in the art to modify Radford as taught by Kirkwood for the purpose of providing an oil-filled actuator, for the purpose providing an actuator with compensated pressure case to improve efficiency in operation in underwater environments.
	Further Kirkwood and Radford did not particularly recite rotationally driving a nut of a roller screw.  
	However, Jackowski teaches of a robot having a linear actuator that actuates using an electric motor 402 that rotationally drives a nut 408 of a roller screw 400 (sec 0079, 0080; figs. 4a, 5a).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kirkwood and Radford for the purpose of providing joint transmission with integrated overload protection for a robot  (Jackowski, abstract, ; sec 0002) since Kirkwood teaches of joint rotation, but does not provide details of the joint structure and how particularly the joints work with effectively regarding overload of the joint encountered when performing a job.
Claim 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Radford (USPUB 20180251199) and Gilbertson (US 9827677). 
Regarding claim 8 Radford discloses the manipulator of claim 2, but did not particularly recite change of tools.  However Gilbertson teaches of a manipulator, wherein the end effector changes tools by interacting the rotational joint of the end effector with an external tool (col. 20, lines 26-49)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Radford as taught by Gilbertson for the purpose of changing tools to do other work.
Regarding claim 14 Radford discloses the manipulator of claim 12, but does not disclose tool changing.  However Gilbertson teaches of a manipulator, wherein the manipulator changes tools (col. 20, lines 26-49) in a subsea environment, without direct human contact (col. 10, lines 46-55; col. 11, lines 6-14) to the ROV.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Radford as taught by Gilbertson for the purpose of changing tools to do other work.




 
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose 
4. The manipulator of claim 3, further comprising a fluid compensator that maintains the pressure of the oil to be at least 1 psi higher than outside the actuator.  


Claims 17-20 are allowed.

17. A method of changing a tool on a manipulator in a subsea environment, the method comprising: engaging a split spring engagement ring clamp of an end effector with an external tool; loosening the tool from the end effector; disposing the tool in a tool storage location and removing the tool from the end effector; selecting a new tool from the tool storage and disposing the end effector into the new tool; engaging the split engagement ring clamp of the end effector with the external tool and tightening the new tool onto the end effector; and   disengaging the split engagement ring clamp of the end effector from the external tool;  
18. The method of claim 17, wherein the tool is selected from one of the following: a two finger gripper, a four finger gripper, parallel jaws, class 1-4 torque tool, hub cleaner, parrot cutter, hard line cutter, and soft line cutter.  
19. The method of claim 17, wherein the end effector changes tools by interacting a rotational joint of the end effector with an external tool.  
20. The method of claim 17, wherein the tool is actuated by a rotary electric actuator that rotationally drives an input of the tool.  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664